                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF IOWA


 Iowa Voter Alliance, Todd Obadal,                     Civil Action No.: 20-CV-2078-KEM
 Michael C. Angelos, Diane L. Holst,

                      Plaintiffs,
 vs.                                                  Memorandum in Support of
                                                  Motion for Request for Reassignment
 Black Hawk County and Scott County,

                      Defendants.


                                       Statement of Facts

       On October 1, 2020 Plaintiffs Iowa Voter Alliance, Todd Obadal, Michael C.

Angelos, and Diane L. Holst filed a Complaint with the Norther District of Iowa challenging

the use of private moneys to affect federal elections and requesting immediate injunctive

releif. On October 2, 2020, the Northern District of Iowa sent a Notice of Assignment

assigning the matter to Magistrate Judge Kelley K.E. Mahoney.

                                    Request for Reassignment

       Counsel for Plaintiffs Iowa Voter Alliance, Todd Obadal, Michael C. Angelos, and

Diane L. Holst request a reassignment to a District Court judge. The underlying civil action

was originally assigned to a Magistrate Judge under 28 U.S.C. § 636 and the Northern

District of Iowa Administrative Order 17-AO-0015P in order to “secure the just speedy and

inexpensive determination of every action and proceeding” consistent with Rule 1 of the

Federal Rules of Civil Procedure. However, the nature of the underlying action – involving a




        Case 6:20-cv-02078-KEM Document 4-1 Filed 10/02/20 Page 1 of 2
request for immediate injunctive relief relating to the federal elections – requires expedited

review and disposition.

       The alleged unconstitutional actions of the Defendants and relief will ensure the

integrity of the November 3, 2020 federal general election. Private grant moneys have been

accepted to maintain, promote, or enhance the voting of a specific type of demographic

group of voters. In order to prevent further spending of the Defendants illegally accepted

grant money that could affect the upcoming federal elections. The procedure provided by 28

U.S.C. § 636 for hearings before a Magistrate Judge is insufficient and overly time consuming

when faced with the looming election deadline and ongoing spending of the grant funds.

       Therefore, in accordance with the procedures outlined in the Notice of Assignment

to United States Court Magistrate Judge issued on October 2, 2020 and Local Rule 7 of the

Northern District of Iowa, Plaintiffs refuse to consent to hearing this case before a

Magistrate Judge and request reassignment to an Article III judge in this district.



 Dated: October 2, 2020.                            /s/Vincent J. Fahnlander
                                                   Vincent Fahnlander, Iowa No. 9485
                                                   Special Counsel to Amistad Project of the
                                                   Thomas More Society
                                                   Mohrman, Kaardal & Erickson, P.A.
                                                   150 South Fifth Street, Suite 3100
                                                   Minneapolis, Minnesota 55402
                                                   Telephone: 612-341-1074
                                                   Facsimile: 612-341-1076
                                                   Email: fahnlander@mklaw.com
                                                   Attorneys for Plaintiffs




                                               2
         Case 6:20-cv-02078-KEM Document 4-1 Filed 10/02/20 Page 2 of 2
